FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY LOUIS CORBRAY,                              No. 11-35867

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00117-JLQ

  v.
                                                 MEMORANDUM *
K. CUNNINGHAM, C.O., 3d Shift T-
Unit; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Washington state prisoner Gary Louis Corbray appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. §§ 1915(e)(2) or 1915A. Seaton v. Mayberg,

610 F.3d 530, 533 (9th Cir. 2010); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Corbray’s retaliation claim was proper because Corbray failed

to allege that defendants’ allegedly retaliatory actions failed to serve any valid

penological goals. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(discussing elements of retaliation claim in prison context).

      Dismissal of Corbray’s Sixth Amendment claim was proper because

Corbray failed to allege any violation of his right to a speedy trial, to confront any

witnesses against him, or to assistance of counsel. See U.S. C ONST. amend. VI;

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (there is generally no right to

counsel in civil actions).

      Dismissal of Corbray’s Fourth Amendment claim was proper because

inmates have no right of privacy in their cells. See Seaton, 610 F.3d at 534.

      The district court properly dismissed Corbray’s Fifth and Fourteenth

Amendment due process claims because allegedly being verbally harassed,

wrongfully accused of infractions, confined to or moved from his cell, and losing

his prison job are insufficient to implicate a protected liberty or property interest.


                                            2                                     11-35867
See Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (protected liberty or property

interest only arises under Due Process Clause when a restraint imposes an “atypical

and significant hardship on the inmate in relation to the ordinary incidents of

prison life”); Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (no property or

liberty interest in prison employment); Oltarzewski v. Ruggiero, 830 F.2d 136, 139

(9th Cir. 1987) (directing vulgar language at inmate does not give rise to

constitutional claim). Moreover, the random and unauthorized deprivation of

Corbray’s property did not amount to a due process violation because the state

provides adequate post-deprivation remedies. See Barnett v. Centoni, 31 F.3d 813,

816 (9th Cir. 1994) (per curiam).

      The district court properly dismissed Corbray’s claims against supervisor

Becerra because Corbray failed to allege that Becerra participated in or failed to

prevent the violation of a constitutional right by his subordinates. See Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989) (listing elements of supervisory liability

under § 1983).

      Corbray’s contention that the district court failed to liberally construe his pro

se pleadings is not supported by the record.

      AFFIRMED.




                                           3                                      11-35867